 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
     JEROME SPRAGUE, et al.,                         )   Case No.: 2:19-cv-02026-KJM-EFB PS
10                                                   )
11                                  Plaintiffs,      )   [PROPOSED] ORDER SEALING CIVIL
                                                     )   COVER SHEET AND PERMITTING
12                          vs.                      )   FILING OF REDACTED CIVIL COVER
                                                     )   SHEET
13   JUSTICE PETER A. KRAUSE, et al.,                )
14                                                   )
                                    Defendants.      )   Honorable Edmund F. Brennan
15                                                   )
16
            Having reviewed the Request to Seal Civil Cover Sheet by Defendants, pursuant to Local
17
     Rule 141, and good cause appearing therefor;
18
            IT IS HEREBY ORDERED that the Civil Cover Sheet (ECF No. 1-1) shall be permanently
19
     sealed and kept from public view. Only the Court and its staff are permitted access to the original
20
     Civil Cover Sheet.
21
            IT IS FURTHER ORDERED that a redacted version of the Civil Cover Sheet (ECF No. 5-
22
     1 at 6-9) shall be filed on the docket.
23
     DATED: October 31, 2019.
24
25
26
27
28


                                                     1
                                   [PROPOSED] ORDER SEALING DOCUMENTS
